Citation Nr: 1504823	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  09-31 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left elbow disorder.  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The appellant served on active duty from September 1979 to June 1986.  

This case was previously before the Board of Veterans' Appeals (Board) in January 2011, when it was remanded for further development.  Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C. confirmed and continued its denial of entitlement to service connection for a left elbow disability, hypertension, and a psychiatric disorder.  Thereafter, the case was returned to the Board for further appellate action.  

The AMC granted service connection for right ulnar nerve entrapment and assigned a 10 percent disability rating effective January 9, 2009.  As to the appellant's claim of entitlement to service connection for that disorder, that decision represented a full grant of the benefit sought.  Accordingly, that issue is no longer before the Board.  

In December 2010, during the course of the appeal, the appellant had a video conference with the Veterans Law Judge whose signature appears at the end of this decision.  


FINDINGS OF FACT

1.  In an unappealed rating decision, issued in October 1986, the RO denied the appellant's claim of entitlement to service connection for a left elbow disorder.  

2.  Evidence associated with the record since the RO's October 1986 decision is either cumulative or redundant and, by itself or in connection with evidence previously assembled, does not relate to an unestablished fact or raise a reasonable possibility of substantiating the claim of entitlement to service connection for a left elbow disorder. 

2.  Hypertension was first manifested in service.  

3.  A chronic, identifiable psychiatric disorder was first manifested many years after service, and the preponderance of the evidence is against a finding that it is related to service in any way.  


CONCLUSIONS OF LAW

1. The October 1986 rating decision which denied entitlement to service connection for a left elbow disorder is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014). 

2.  Evidence received since the October 1986 decision is not new and material for the purpose of reopening the claim of entitlement to service connection for a left elbow disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Hypertension is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

4.  A psychiatric disorder, primarily diagnosed as anxiety, depression, and bipolar disorder is not the result of disease or injury incurred in or aggravated by service, nor may bipolar disorder be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA's Duties to Notify and Assist

Prior to consideration of the merits of the appeal, the Board must determine whether the VA has met its statutory duty to notify and assist the appellant in the development of his claims of entitlement to service connection for hypertension, and a psychiatric disorder.  After reviewing the record, the Board finds that the VA has met that duty.

In 2009, the RO received the appellant's claims of entitlement to service connection for a left elbow disorder, hypertension, and a psychiatric disorder.  The RO advised the claimant by letter of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  

With respect to the claim of service connection for a left elbow disorder, the RO noted that in October 1986, it had denied the appellant's original claim.  The appellant had been notified of that decision, as well as his appellate rights; however, a notice of disagreement had not been received with which to initiate an appeal.  Therefore, that decision became final under the law and regulations then in effect.  38 U.S.C.A. § 4005(c) (1982); 38 C.F.R. § 19.192 (1986).  

After receiving the appellant's 2009 application for service connection, the RO advised the Veteran by letter of the reason for the prior denial and the need for new and material evidence to reopen the claim.  The RO also informed him of the criteria to support the underlying claim, and the Veteran's and VA's respective responsibilities for obtaining relevant records and other evidence in support of the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

The duty to notify is therefore satisfied with respect to all of the issues on appeal.    38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records, private medical records, and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

The VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiry has been accomplished and is factually informed, medically competent and responsive to the issues under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

During the appellant's December 2010 video conference,  and notwithstanding that the Veteran is represented by counsel, the Veterans Law Judge explained the issues fully and suggested the submission of evidence that the claimant may have overlooked and that would be advantageous to his position.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As such, the conduct of the video conference was performed in accordance with the provisions of 38 C.F.R. § 3.103(c)(2).  Therefore, there was no prejudice to the Veteran's claims as a result of the conduct of that hearing.  See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support any of his claims; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.




Analysis

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published m Title 38, United States Code ("38 U.S.C.A. "), regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir. ") and the Court of Appeals for Veterans Claims as noted by citations to "Vet. App. ")

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d) , 38 C.F.R. § 19 7 (implementing the cited statute); see also Vargas-Gonzalez v West, 12 Vet App 321, 328 (1999) , Gilbert v Derwinski, 1 Vet App 49, 56 57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

No compensation shall be paid if the disability resulting from injury or disease in service is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1131.  Direct service connection may be granted only when a disability was incurred or aggravated in line of duty, and not the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his abuse of alcohol or drugs.  38 C.F.R. § 3.1(m)-(n), 3.301.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  Personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

For certain disabilities, such as bipolar disorder, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

In addition to the foregoing, the applicable law and regulations permit service connection for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Generally, the Board first determines whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) A layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) The layperson is reporting a contemporaneous medical diagnosis, or;

(3) Lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

During his December 2010 video conference, the appellant testified that his left elbow disorder, hypertension, and psychiatric disorder were first manifested during his period of active duty.  Therefore, he maintained that service connection was warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

The appellant is competent to testify about what he experienced during and since his separation from the service.  For example, he is competent to report that he first experienced left elbow pain in the service and that it has been present since that time.  He is also competent to state when he first began receiving treatment for hypertension and a psychiatric disorder.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence to suggest that he is competent by training or experience to diagnose any pathology causing any left elbow pain or that he is competent to report the initial manifestations of hypertension or a psychiatric disorder.  

The question of an etiologic relationship between an injury and the development of a chronic, residual disorder involves a medical issue. Thus, the question of etiology in this case may not be competently addressed by lay evidence. See Davidson, 581 F.3d at 1316.  Further, the appellant has not reported having a diagnosis in service, nor is there evidence of her symptoms supporting a later diagnosis of an inservice disorder.  Not only is a chronic, identifiable left elbow disorder or a chronic, identifiable psychiatric disorder uncorroborated by the evidence in the service; it is contradicted by more contemporaneous, probative, and accurate evidence of record.  Curry v. Brown, 7 Vet. App. 59 (1994) (Contemporaneous evidence has greater probative weight than a history reported by the Veteran.).  Indeed, his lay assertions have been investigated by competent medical examination and found not supportable.  Jandreau, 492 F.3d at 1376-77  .

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence. See Rucker v. Brown, 10 Vet. App. 67 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498   (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. Buchanan, supra. 

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999); Evans v. West, 12 Vet. App. 22 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings.  The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion. Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30 (1993).

The Left Elbow  

In October 1986, when the RO denied the appellant's claim of service connection for left elbow disorder, the evidence on file consisted of the appellant's service treatment records and the report of an August 1986 VA examination.  They were negative for any complaints or clinical findings of any manifestations of a chronic, identifiable left elbow disorder in or after service.  Accordingly, the appellant did not meet the criteria for service connection, and his claim was denied.  As noted above, that decision became final.

Generally, a claim which has been denied by the RO may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7105.  The exception to this rule is 38 U.S.C.A. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.

When a veteran seeks to reopen a final decision based on new and material evidence, the Board must first determine whether the veteran has, in fact, presented new and material evidence under 38 C.F.R. § 3.156.  Evidence offered by a claimant to reopen a claim is presumed credible for the limited purpose of ascertaining its materiality.  Justus v. Principi 3 Vet. App. 510, 512 (1992).  

New evidence means existing evidence not previously submitted to VA decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.
 
If new and material evidence is presented, the Board may then proceed to evaluate the merits of the claim but only after insuring that the duty to assist the veteran in the development of his claim has been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999).

Evidence added to the record since the RO's October 1986 consists of his Social Security records reflecting the appellant's treatment since 1997; the transcript of his December 2010 video conference with the undersigned Veterans Law Judge; the reports of a VA examinations in March 2011 and February 2014.  Such evidence is new in the sense that it has not previously been before the VA.  However, it is not material as it does not relate to an unestablished fact necessary to substantiate the claim.  

Although the additional evidence such as the report of an October 1998 MRI shows that the appellant has complained of paresthesia in the left upper extremity that has been associated with a cervical spine disorder rather than the left elbow.  Shortly thereafter, the evidence such as that reflecting the appellant's October 2000 treatment at the McLaren Regional Medical Center showed that the appellant's left elbow was normal.  

During the February 2014 VA examination, the appellant had mild left elbow tenderness.  However, there was no evidence of a chronic, identifiable left elbow disorder - the additional evidence does not show the presence of a chronic, identifiable left elbow disorder in service or currently.  It is therefore essentially cumulative or redundant in nature.  Even when considered with the evidence previously of record, the additional evidence does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a left elbow disorder.  Therefore, the appellant does not meet the criteria to reopen the claim, and that portion of the appeal is denied.

Hypertension 

The appellant's service treatment records are replete with elevated blood pressure readings.  Many of his diastolic readings were 90 or above, and in October 1985, service medical personal were concerned to the point that they took serial blood pressure readings over a period of several days.  The possibility of early hypertension was noted on the report of the appellant's November 1985 service separation examination and medication was prescribed.  However, that diagnosis was never established.  

Two months after his separation from the service, the appellant filed a claim of entitlement to service connection for hypertension.  He was examined by VA in August 1986, when his blood pressure readings were 124/82, 118/80, 138/86 and 128/80.  The VA examiner concluded that the appellant had hypertension by history but that it was controlled at the present time.  The VA examiner noted that there was no evidence the appellant was on medication for hypertension any longer.
In August 1997, during treatment at Boston Health Care for the Homeless, the appellant was found to have borderline hypertension.  Since that time, the diagnosis of hypertension has been established, and the appellant has been taking medication to control his hypertension.  Although the March 2011 VA examiner found that the appellant did not then have hypertensive heart disease, he noted that the diagnosis of hypertension had been established in the past and that the appellant had taken medication to control that disorder.  That the appellant did not demonstrate active hypertension at the moment of the VA examination does not preclude a grant of service connection.  

When a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, a claimant may be granted service connection even though the disability resolved prior to the VA's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  If a claimant is diagnosed with a disability, and the severity of that disorder lessens so that it no longer impairs the claimant, a grant of service connection may, nonetheless, be appropriate if it is otherwise found to be linked to competent evidence or applicable presumption to some incident of military service.  The question of severity is one of rating, not of service connection.  Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation", "rating", and "service connection as although related, each having a distinct meaning as specified by Congress).  

In light of the strong indications of early hypertension in service, the establishment of that disorder after service, and the holdings in McClain and Ferenc, the Board finds that the appellant meets the criteria for service connection.  At the very least, there is an approximate balance of evidence both for and against the claim that his hypertension had its onset in service.  Under such circumstances, all reasonable doubt is resolved in favor of the appellant, and the claim will be decided on that basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for hypertension is warranted; and to that extent, the appeal is allowed.

The Psychiatric Disorder 

During his December 2010 video conference, the appellant testified that his psychiatric disorder was the result of an incident in the service in which he was wrongly accused and received non-judicial punishment for possession of an illegal substance.  

The appellant's service treatment records and report of his September 1979 service entrance examination are negative for any complaints or clinical findings of a psychiatric disorder of any kind.  During his November 1985 service separation examination, he responded "Yes", when asked if he then had or had ever had, difficulty sleeping or nervous trouble of any sort.  However, his psychiatric processes were found to be normal.  

A chronic, identifiable psychiatric disorder was not manifested until the late 1990's.  The report of a May 2008 initial VA psychiatric examination for treatment purposes showed a history of a bipolar disorder dating back to 1997.  An October 1998 psychologic examination for the Social Security Administration suggested the presence of an underlying thought disturbance or schizophrenic process.  In April 2000, a neuropsychologic examination for Social Security Administration noted that the appellant's emotional and educational history, including his achievement of the rank of E5 in the service, was inconsistent with the presence of a psychiatric disorder or intellectual impairment.

In March 2011 and April 2014, the appellant was examined by the VA to determine the nature and etiology of any psychiatric disorder found to be present.  It was noted that the appellant had a significant history of substance use and abuse during service.  Following the March 2011 examination, the relevant diagnoses were schizoaffective disorder, bipolar type and rule out anxiety disorder, not otherwise specified.  The March 2011 VA examiner stated that without resort to speculation, he was unable render an opinion as to whether the appellant's psychiatric disorder was etiologically related to his active service.  The examiner stated that due to the appellant's history of drug abuse in the service, it was difficult to determine if the psychiatric symptoms that the appellant recalled (sleep disturbance and hearing a voice) were the result of an emerging psychiatric illness or a result of substance use, particularly the frequent and heavy use of psychedelic substances.

Following the April 2014 examination, which included a detailed review of the appellant's psychiatric history, the VA examiner opined that it was less likely than not that the appellant's psychiatric disorder was the result of service or that any preexisting mental health problems had been aggravated by the service.  Based on his review, the VA examiner questioned the diagnosis of schizoaffective disorder.  He found little evidence in the record to suggest psychotic symptoms. He did note some evidence consistent with hypomania but noted that overall, the appellant's history was more consistent with a mixed cluster B - (antisocial/ borderline/ narcissistic/histrionic)  personality disorder.  As noted above, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  

In any event, the VA examiner noted that the diagnosis of schizoaffective disorder was not listed until 2008, so it is less likely than not that, if present, that condition was caused by or the result of his military service.

The VA examiner also noted the appellant's significant involvement in illicit drug use and heavy alcohol use during and after his military service, but stated that there was no evidence substance use was secondary to another mental health condition.  After receiving an Article 15 for possession of marijuana in 1985, the appellant reported difficulty sleeping and a possible nervous condition.  The VA examiner stated that given the circumstances, it was not surprising that the appellant would experience distress.  However, the VA examiner did not assess that distress in response to a punishment for misconduct would be considered grounds for a service connected disability despite his lingering anger about the events.

In sum, the preponderance of the evidence shows that a chronic, identifiable psychiatric disorder was first manifested many years after service and that it is unrelated to any incident in the service.  The appellant has not offered any evidence to the contrary aside from his unsubstantiated lay opinion.  

Absent evidence of a chronic, identifiable psychiatric disorder in service or competent evidence of a nexus to service, the appellant does not meet the criteria for service connection.  Accordingly, service connection for a psychiatric disorder is not warranted, and the appeal is denied.  

In arriving at this decision, the Board has, again, considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102. 




ORDER

New and material evidence not having been received, the motion to reopen a claim of entitlement to service connection for a left elbow disorder is denied.  

Entitlement to service connection for hypertension is granted.  

Entitlement to service connection for a psychiatric disorder is denied.  


______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


